Title: Thomas Jefferson to John Barnes, 30 September 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello Sep. 30. 14.
          The object of the present letter is merely to save 5. dollars. the inclosed Alexandria bill for that amount can yet I presume be past with you, in which case you will place it to credit in our account. no bank-bill of another state is now recieved with us; those of our own state are refused by many, and recieved by others only from doubtful debtors, and for want of all other medium. they will rub along some weeks longer perhaps, but are effectually defunct; as the declaration of the banks against paying their own notes is considered as a declaration of bankruptcy. how fortunate is it, my dear Sir, that we have saved our friend Kosciuzko, by withdrawing his funds from the bank in the moment we did. there for him to have lost his capital, the price of his blood spilt for us, & now his only resource for life, would have overwhelmed me with affliction while I should have lived. ever affectionately yours
          Th:
            Jefferson
        